Miller, C. J.,
dissenting in part.
I do not concur in that portion of the majority opinion *123which holds that the obligation of the husband to pay his wife, Rosemary, two hundred and fifty dollars per month “so long as the Wife shall live or until she remarries” terminated with the death of the husband, even though the wife outlived the husband and remained unmarried. The contract provision is clear and unambiguous; it needs no construction. It provides that the wife is to be paid the monthly payment so long as she shall live, not as long as the husband shall live. She is still living. To terminate the payments at the death of the husband is directly contrary to the express words of the contract. Wides v. Wides, 300 Ky., 344, 351, 188 S. W. (2d), 471. The question of what limitation, if any, was to be placed upon the period over which the monthly payments were to be made was obviously not overlooked. The length of time over which the payments were to be made was carefully limited by an express provision in the contract to “until she remarries,” yet no provision was made in that same sentence or elsewhere in the contract limiting the period to the life time of the husband. If the payments were to terminate upon the death of the husband, it could have been very easily so provided.
The continuance of such monthly payments after the death of the husband, under a very similar contract provision, was enforced by the Supreme Court of Ohio in Hassaurek, v. Markbreit, 68 Ohio St., 554, 67 N. E., 1066. See also Taylor v. Gowets, 339 Mass., 294, 158 N. E. (2d), 677, 75 A. L. R. (2d), 1079; International Trust Co. v. Liebhardt, 111 Colo., 208, 139 P. (2d), 264, 147 A. L. R., 700; 75 A. L. R. (2d), 1091. Snouffer v. Snouffer, 132 Ohio St., 617, 9 Ohio Opinions, 14, 9 N. E. (2d), 621, is not to the contrary, in that it involved an involuntary decree not based upon a contract settlement between the parties, which distinction was expressly referred to in the opinion wherein the Court in making its ruling said (Id., at p. 623) “in the absence of contract or statutory provision to the contrary.”
The District Judge, in making his ruling, which the majority opinion approves, relied largely upon Billow v. Billow, 97 Ohio App., 277, 56 Ohio Opinions, 80, 125 N. E. (2d), 558. That case, however, is not from the Supreme Court of Ohio and must yield to the ruling in Hassaurek v. Markbreit, supra, if in conflict therewith.
*124There were provisions in the Billow case, which I think differentiate it from onr present case. In the Billow case the settlement agreement placed insurance policies on the life on the husband in escrow and provided that they were “for the purpose of guaranteeing the performance of the premises (sic) herein made.” The Court, in reaching its decision relied strongly upon those provisions of the agreement. Since the insurance matured upon the husband’s death, those provisions indicated to the Court that the obligation which the insurance guaranteed likewise terminated upon the husband’s death. Such provisions are not included in the settlement agreement in the present case.
In addition, the District Judge, in construing the property settlement in the present case, relied upon what he was advised was the fact that the contract provided that the husband was to “take out a $10,000 life insurance policy,” which would imply that the life insurance money was to replace or furnish sustenance for the wife when the earning power of her former husband came to an end by his death. Although the attorney for Rosemary stated to the Court that “To the best of our knowledge, they were not policies then in force,” upon which statement the Court obviously relied, such statement was not evidence in the case and can not change the provisions of the property settlement. I do not construe the property settlement as referring to a new policy to be taken out by the husband. To me it clearly refers to a policy already in existence. It provides, “The Husband agrees to maintain and keep in force Ten Thousand Dollars ($10,000.00) life insurance (with The Mutual Life Insurance Company of New York), in and to which the Wife is beneficiary to the amount of the full proceeds of said insurance. The Husband further agrees not to change the beneficial interest of the Wife in said insurance.” (Emphasis added.) The use of the word “maintain” instead of the words “take out,” the reference to the specific life insurance company,* and the statement that the wife “is” the beneficiary *125instead of stating that she would be named as beneficiary, indicate to me that the policy was in existence at the time and was one of the existing assets which the property settlement allocated to the wife in its overall purpose of disposing of all the assets and liabilities involved in the separation and contemplated divorce. I do not believe we are justified in adopting an implied construction, which, as stated in Taylor v. Gowetz, 339 Mass., 294, 158 N. E. (2d), 677, 75 A. L. R. (2d), 1079, is a strained one, and which nullifies the express, unambiguous obligation of the husband contained in a prior provision of the contract.

The property settlement also provided that the husband “maintain and keep in force” $5,000 life insurance in two other specifically named companies “(with The Equitable Life Insurance Company of Iowa and Connecticut Mutual Life Insurance Company), in and to which the child of the parties, John Scott Desjardins is the beneficiary.”